Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-08062 Nicholas Equity Income Fund, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 03/31/2010 Date of Reporting Period: 06/30/2009 Item 1. Schedule of Investments. Nicholas Equity Income Fund, Inc. Schedule of Investments (unaudited) June 30, 2009 VALUE COMMON STOCKS - 87.37% Consumer Discretionary - Auto & Components - 3.13% 60,000 Johnson Controls, Inc. $ 1,303,200 Consumer Discretionary - Durables & Apparel - 5.04% 8,000 Fortune Brands, Inc. 277,920 10,000 LaCrosse Footwear Inc. 93,500 8,800 National Presto Industries, Inc. 669,680 10,000 V.F. Corporation 553,500 21,800 Weyco Group, Inc. 503,362 2,097,962 Consumer Discretionary - Retail - 1.67% 35,000 Nordstrom, Inc. 696,150 Consumer Discretionary - Services - 1.51% 100,000 Jackson Hewitt Tax Service Inc. 626,000 Consumer Staples - Food & Staple Retail - 6.18% 50,000 SUPERVALU INC. 647,500 35,000 Village Super Market, Inc. 1,041,250 30,000 Walgreen Co. 882,000 2,570,750 Consumer Staples - Food, Beverage & Tobacco - 5.30% 50,000 Altria Group, Inc. 819,500 20,000 Philip Morris International Inc. 872,400 66,715 Rocky Mountain Chocolate Factory, Inc. 513,706 2,205,606 Energy - 11.08% 13,000 Chevron Corporation 861,250 33,000 Crosstex Energy, Inc. 137,280 150,000 Crosstex Energy, L.P. 469,500 75,000 Dorchester Minerals, L.P. 1,713,000 30,000 Kayne Anderson Energy Total Return Fund, Inc. 550,200 40,000 Kayne Anderson MLP Investment Company 878,000 4,609,230 Financials - Banks - 0.94% 20,000 United Bankshares, Inc. 390,800 Financials - Insurance - 3.25% 25,000 Mercury General Corporation 835,750 20,000 Willis Group Holdings Limited 514,600 1,350,350 Financials - Real Estate - 4.45% 250,000 Cohen & Steers Quality Income Realty Fund, Inc. 1,005,000 40,000 HCP, Inc. 847,600 1,852,600 Health Care - Equipment - 7.81% 10,000 Alcon, Inc. 1,161,200 25,000 Fresenius Medical Care AG & Co. KGaA 1,125,000 42,622 Meridian Bioscience, Inc. 962,405 3,248,605 Health Care - Pharmaceuticals & Biotechnology - 2.26% 20,000 Abbott Laboratories 940,800 Industrials - Capital Goods - 7.69% 16,000 Illinois Tool Works Inc. 597,440 100,000 Oshkosh Corporation 1,454,000 14,000 W.W. Grainger, Inc. 1,146,320 3,197,760 Industrials - Commercial Services & Supplies - 4.98% 25,000 ABM Industries Incorporated 451,750 41,180 Healthcare Services Group, Inc. 736,298 35,000 Paychex, Inc. 882,000 2,070,048 Page 1 Information Technology - Hardware & Equipment - 2.53% 40,000 Diebolt, Incorporated 1,054,400 Information Technology - Software & Services - 3.16% 23,033 Computer Services, Inc. 742,814 10,000 Quality Systems, Inc. 569,600 1,312,414 Materials - 7.00% 25,000 AptarGroup, Inc. 844,250 35,000 Bemis Company, Inc. 882,000 60,000 RPM International, Inc. 842,400 7,800 Stepan Company 344,448 2,913,098 Telecommunication Services - 3.25% 20,000 AT&T Inc. 496,800 120,000 Frontier Communications Corporation 856,800 1,353,600 Utilities - 6.14% 50,000 Duke Energy Corporation 729,500 37,000 Integrys Energy Group, Inc. 1,109,630 60,000 TECO Energy, Inc. 715,800 2,554,930 TOTAL COMMON STOCKS (COST: $35,933,569) 36,348,303 CONVERTIBLE PREFERRED STOCKS - 3.59% Financials - Real Estate - 1.97% 47,000 BioMed Realty Trust, Inc. 7.375% Series A 818,740 Health Care - Services - 1.62% 57,650 National Healthcare Corporation Series A 676,811 TOTAL CONVERTIBLE PREFERRED STOCKS (cost: $1,921,615) 1,495,551 SHORT-TERM INVESTMENTS - 7.62% Commercial Paper - 6.78% $300,000 Stanley Works (The) 07/01/09, 0.30% 300,000 350,000 Verizon Communications Inc. 07/01/09, 0.23% 350,000 350,000 Bemis Company, Inc. 07/02/09, 0.37% 349,997 250,000 PepsiAmericas, Inc. 07/06/09, 0.28% 249,990 275,000 Vulcan Materials Company 07/06/09, 0.68% 274,974 300,000 General Mills, Inc. 07/07/09, 0.40% 299,980 350,000 Harley-Davidson Funding Corporation 07/08/09, 0.10% 349,959 345,000 Wisconsin Energy Corporation 07/17/09, 0.40% 344,939 300,000 Wisconsin Energy Corporation 07/24/09, 0.40% 299,923 2,819,762 Variable Rate Security - 0.84% 350,006 American Family Financial Services, Inc. 07/01/09, 0.10% 350,006 TOTAL SHORT-TERM INVESTMENTS (COST: $3,169,768) 3,169,768 TOTAL SECURITY HOLDINGS - 98.58% 41,013,622 OTHER ASSETS, NET OF LIABILITIES - 1.42% 590,760 TOTAL NET ASSETS $41,604,382 % OF NET ASSETS As of June 30, 2009, investment cost for federal tax purposes was $40,975,486 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $ 6,115,391 Unrealized depreciation (6,077,255) Net unrealized appreciation $ 38,136 Page 2 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1  quoted prices in active markets for identical investments Level 2  other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2009 in valuing the Funds investments carried at value: Valuation Inputs Investments in Securities Level 1 - Quoted Prices $37,843,854 Level 2 - Other Significant Observable Inputs 3,169,768 Level 3 - Significant Unobservable Inputs Total $41,013,622 Page 3 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Equity Income Fund, Inc. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 08/05/2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 08/05/2009 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 08/05/2009
